By the Court.

Lumpkin, J.
delivering the opinion.
Sion Smith died at the end of the last century, leaving a will, which was proven and admitted to record, on the 26th of March, 1799, in Washington County, in this State. By his will he bequeathed a negro woman, Jane, and her increase, to his wife, Elizabeth Smith, for and during her life, and at her death, to be divided equally'between her children, or the legal representatives of the children; provided, any of them had died in the lifetime of their mother, leaving children; and if any of them died without children, before their mother, then to the survivors.
The widow lived till 1851. The descendants of Jane amount to some forty or fifty in number; and this bill is filed by the remainder-men, as their legal representatives, to recover some twenty or thirty of these negroes,-from Benjamin H. Cameron, of Troup County.
A demurrer was filed to the bill, on several grounds.
First — Because there was no equity in the bill.
Second — Because the complainants have a full, complete and adequate remedy at Law.
T/nrd — Because a portion of the complainants are not the *269legal representatives of the testator, under the will; and consequently, not entitled to the discovery or relief sought.
This ground has been abandoned, upon a more careful examination of the bill.
Another ground of demurrer has been argued before this Court, which does not appear from the record to have been occupied in the Court below — namely: that due and sufficient probate of the will of Sion Smith, was not shown by complainants, upon the face of their bill, and of the exhibits attached thereto.
The only questions discussed beiore us, are—
[1.] Whether the allegation in the bill, that the negroes sued for are family slaves — viz : were owned by the ancestor of complainants is sufficient to entitle the complainants — to go into Equity for a specific delivery of the property ?
[2.] We are not prepared to go thus far; nor is it necessary, in the present case, to decide this point, as we are clear, that the bill makes a case which entitles the complainants to discovery and to the relief consequent thereon. Perhaps the averments in the bill, as to the necessity of resorting to the conscience of the defendant for proof, are not so strong as they should have been". It might be amended, in this respect.
[3.] As to the sufficiency of the probate of the will, conceding that it is not proven, in accordance with the provisions of the law, and we are satisfied that it is not, still, being an ancient will, more than fifty years old, and coming out of the proper office, where it had been recorded, and possession having followed the instrument, it is enough to admit it as an ancient paper. An old will, even when it appeared not to be proven and worded as the law directed, was allowed to be read as evidence — as an ancient deed — although actual possession did not follow and accompany the will. Jackson vs. Laraway, 3 Johns. Cas. 292. And a will, when thirty years had elapsed, was allowed to be read as evidence, when the possession had been held under it for twenty-seven years. See, also, Giddings, Wife and others vs. Smith and others, 15 Vermont Rep. 344.